Citation Nr: 1809192	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  10-18 628	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for a lumbosacral strain (back disability).


REPRESENTATION

The Veteran represented by:  Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1986 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In March 2011, the Veteran testified before the undersigned Veterans' Law Judge at a Board videoconference hearing; a transcript has been associated with the claims file.

In May 2014, the Board issued a decision denying the Veteran's claim for an increased disability rating in excess of 20 percent for the back disability.  He appealed that decision to the United States Court of Appeals for Veterans' Claims (Court).  By a September 2015 Memorandum Decision, the Court vacated the Board's May 2014 decision and remanded the matter for further action consistent with its decision.

In August 2017, the Board remanded this matter for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

In August 2017, the Board remanded this matter for an addendum VA medical opinion addressing internal inconsistencies in the June 2016 Back Conditions VA Examination Report ; an opinion addressing the Veteran's report of flare-ups during the pendency of this appeal was also requested.    

An addendum VA medical opinion was obtained in November 2017.  With respect to the Board's request to clarify the findings in the Observed Repetitive Use subsection of the June 2016 Back Conditions VA Examination Report, the VA examiner simply found "no functional loss" without any supporting rationale.  This conclusion simply reiterates the prior inconsistency between the VA examiner's finding that pain caused functional loss upon repetitive use testing and their opinion that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time.  

In regard to the Board's request to clarify the findings in the Flare-ups subsection of the June 2016 Back Conditions VA Examination Report, the VA examiner again simply concluded "no functional loss" without any supporting rationale.  This finding does not reconcile the Veteran's report of functional loss due to pain with sitting, standing, or walking too long, which the VA examiner determined was medically consistent with their examination findings, with their opinion that pain, weakness, fatigability, or incoordination did not significantly limit his functional ability during a flare-up.  

Further, the Board requested the VA examiner describe the Veteran's various reports of flare-ups throughout the appeal period, determine any resulting limitation of motion or functional loss based on his reports, and to explain their findings.  However, the VA examiner concluded there was no resulting functional loss, generally noting that his subjective mild limitation of motion on examination did not preclude activities or daily living activities, without addressing his specific contentions.  In terms of limitation of motion, the VA examiner indicated an estimate would be resorting to mere speculation without any supporting rationale. 

In light of the above, the Board finds the November 2017 VA Addendum Medical Opinion does not substantially comply Board's August 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order).  As such, a remand is necessary to obtain another addendum opinion. 

Accordingly, the case is REMANDED for the following action:
1. Return the Veteran's claims file to the November 2017 VA examiner for an addendum medical opinion.  If the November 2017 VA examiner is unavailable, the addendum opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the complete record, the examiner should:

a. Reconcile the inconsistent finding in the June 2016 Back Conditions VA Examination Report that while pain caused functional loss upon repetitive use testing; pain, weakness, fatigability, or incoordination did not significantly limit the Veteran's functional ability with repeated use over time.

b. Reconcile the inconsistent finding in the June 2016 Back Conditions VA Examination Report that pain, weakness, fatigability, or incoordination did not significantly limit the Veteran's functional ability during a flare-up, despite the simultaneous finding that his report of functional loss during a flare-up due to pain was medically consistent with the examination findings.

c. Describe the Veteran's report of flare-ups and complaints after repeated use over time from January 2009 to the present, to include his reports during the March 2009, January 2012, and July 2016 VA examinations as well as in the July 2017 Statement in Support of Claim.  As to each report, the examiner should:

i. Identify whether there is any limitation of motion or functional loss.  

ii. If there is any limitation of motion, provide an estimate, in degrees if possible, of the additional limitation of motion.  If unable to provide an estimate or if there is no limitation of motion, state the same and explain why.

iii. If there is any functional loss, discuss its impact in terms of severity and frequency.  If there is no functional loss, state the same and explain why.  

iv. If his report of flare-ups more appropriately describes the baseline severity of his back disability, indicate the same and explain why. 

v. If an opinion cannot be rendered without resorting to mere speculation, the examiner should state the same and explain why.

vi. The examiner is reminded that a complete rationale supporting any opinion rendered must be provided.  

2. Once the above request has been complete, to the extent possible, readjudicate the appeal.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




